PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On September 20, 2006, claimant Earl D. Ferguson was traveling on Route 52 in Mingo County when his 2006 Ford Fusion struck a hole as he was traveling from Varney to Delbarton, West Virginia.
2. Respondent was responsible for the maintenance of Route 52 which it failed to properly maintain on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damages in the amount of $288.58.
4. Respondent agrees that the amount of $288.58 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 52 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $288.58.
Award of $288.58.